UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7007


UNITED STATES OF AMERICA,

                  Petitioner – Appellee,

             v.

RAY E. COMBS,

                  Respondent – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02220-BR)


Submitted:    March 26, 2009                 Decided:   May 15, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Neal I. Fowler, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ray E. Combs appeals the district court’s order of

civil commitment pursuant to 18 U.S.C. § 4246 (2006).                           Combs

argues that the district court erred in finding that it had

jurisdiction      to   commit    him    pursuant       to   §   4246    because     the

indictment against him was dismissed without explicitly stating

that   the   dismissal    was    “solely      for    reasons    related    to   [his]

mental condition.”        Combs also argues that the Government did

not present clear and convincing evidence that his release would

pose    a   substantial   risk    because      the     evidence     only   indicated

there is a chance that he might engage in dangerous conduct if

he were to be released.         We affirm.

             We review de novo the denial of a motion to dismiss

for lack of jurisdiction.              Puryear v. County of Roanoke, 214

F.3d 514, 517 (4th Cir. 2000).                The procedural requirements a

court must follow when committing a person for a mental defect

are    provided   in   § 4246(a).        A    district      court   must   take     the

following     steps    under     § 4246       before     civilly       committing     a

defendant: (1) determine there is no state facility available to

house the defendant; (2) give the defendant notice; and (3) hold

a hearing to determine if the defendant is dangerous based upon

clear and convincing evidence.                United States v. Copley, 935

F.2d 669, 672 (4th Cir. 1991).                Each of these requirements was

met before Combs was civilly committed.

                                          2
            Combs          received         notice       of    the        proceeding            when    the

Government       filed           a      certificate             of        mental          disease        or

dangerousness         in    December          2007.       Further,              he   was    previously

aware    that    he    would          be    subject       to        a    court’s          determination

pursuant to § 4246, as evidenced by his July 2007 request for

dismissal of the indictment, which acknowledged that he would be

subject    to    § 4246.               Both      Combs        and       the     Government         sought

dismissal of the indictment because mental evaluations indicated

that he was not competent to stand trial and was not likely to

regain    competence         in       the     foreseeable               future.           Thus,    it    is

abundantly       clear        the          district       court’s             dismissal           of    the

indictment      pending          against         Combs    was           based    upon       his    mental

status,    despite         its       failure      to   employ           the     phrasing        that    the

dismissal       was    “solely             for    reasons           related          to    his     mental

condition.”       The remaining procedural requirements necessary to

support a civil commitment were also satisfied.                                           Following an

evidentiary      hearing,            the    district          court        found      by     clear      and

convincing      evidence          that      Combs      was     dangerous.                 The    district

court also determined that there was no available state facility

to house Combs.

            We also find that the district court’s decision was

amply     supported         by       the    evidence.               We     review         the     factual

determination         that       a    civil      commitment             order     under      § 4246      is

warranted for clear error.                    United States v. Cox, 964 F.2d 1431,

                                                   3
1433    (4th     Cir.    1992).         The    evaluation     prepared       for   the

Government agreed with Combs’ independent psychiatric evaluation

that he suffers from severe schizophrenia and his release would

pose a substantial risk.            Combs did not present any evidence to

dispute these evaluations other than an acknowledgement that he

has     not    posed    a     substantial      risk   while       confined    in    an

institution and has not acted out any of his violent thoughts

while    he     has    been    institutionalized.           Combs’    satisfactory

institutional         adjustment,    however,      does     not    render     clearly

erroneous the district court’s finding that Combs would pose a

substantial risk if he were to be released.

               For the foregoing reasons, we affirm the judgment of

the district court.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately    presented       in   the

materials      before    the    court    and    argument    would    not     aid   the

decisional process.

                                                                            AFFIRMED




                                          4